Quinn, Chief Judge
(dissenting):
• In my opinion, there is no fair risk the instructional error prejudiced the accused. He was in the. service less than a year when he committed a series of offenses. In a previous conviction he was sentenced to a bad-conduct discharge for a number of offenses, including several unauthorized absences. The discharge was remitted by the supervisory authority on November 22, 1966. Less than three weeks later, the accused again absented himself without authority. The two unauthorized absences for which he was tried here were terminated by apprehension by civil authorities in distant cities. The accused himself acknowledged that the reason for the second of his two absences did not con-constitute “a very good excuse.”
I would affirm the decision of the board of review.